Citation Nr: 0825629	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-19 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for 
right ear hearing loss.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran had active duty for training from June 1985 to 
August 1985 and served on active duty from August 1989 to 
August 1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

The issues of whether new and material evidence has been 
submitted to reopen the issue of entitlement to service 
connection for right ear hearing loss, entitlement to service 
connection for a right knee disorder, and entitlement to 
service connection for a left knee disorder, are addressed in 
the Remand portion of the decision below, and are remanded to 
the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

A current diagnosis of post-traumatic stress disorder (PTSD) 
is not shown by the evidence of record.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

Prior to initial adjudication of the veteran's claim, a 
letter dated in October 2005 fully satisfied the duty to 
notify provisions for the first three elements.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio, at 187.  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  An August 
2006 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-121.  Although this 
letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided almost two years to respond with 
additional argument and evidence.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice beyond that provided in the August 2006 letter 
noted above is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
Although the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, a VA examination 
was not accorded the veteran in this case with respect to his 
claim for entitlement to service connection for PTSD as none 
was required; none of the evidence of record reflects that 
the veteran has a current diagnosis of PTSD.  See 38 C.F.R. § 
3.159(c) (4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).
As there is otherwise no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of the increased rating claim, 
the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006). 

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD varies depending on whether or 
not the veteran was "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f); see also Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

But if the veteran did not engage in combat with the enemy, 
or if the claimed stressors are not related to combat, then 
the veteran's testimony alone is not sufficient to establish 
the occurrence of the claimed stressors, and that testimony 
must be corroborated by credible supporting evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 147 (1997).  Accordingly, service 
records or other corroborative evidence must substantiate or 
verify the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
inservice stressors.  Cohen, 10 Vet. App. at 142.

Although the veteran's service treatment records indicate 
that he served both in Korea and in Germany, his service 
personnel records do not indicate combat service, and do not 
show a combat military occupational specialty or awards or 
decorations indicative of combat.  Moreover, the veteran's 
service medical records are negative for a diagnosis of or 
treatment for any psychiatric disorder.  

The Board finds that the evidence of record does not support 
a finding of service connection for PTSD, on the basis that 
there is no PTSD diagnosis of record.  38 C.F.R. §§ 3.304(f), 
4.125(a); see also Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  
In addition, the veteran does not allege, and the evidence 
does not show, combat service.  Cohen, 10 Vet. App. at 147.  
Although the veteran provided an October 2005 stressor 
statement detailing a claimed incident of sexual assault that 
the veteran asserts occurred in his barracks in 1991 
(according to his October 2005 stressor statement) or 1992 
(according to a January 2006 letter), there is no evidence in 
the record that tends to show that the event resulted in 
PTSD; there are no postservice VA or other treatment records 
which show a diagnosis of, or treatment for, PTSD, and PTSD 
is not among the many diagnoses cited in the January 2006 
summary of treatment and prescriptions obtained by the RO 
from the medical faculty at the state penitentiary where the 
veteran is currently incarcerated.  38 C.F.R. § 3.304(f).  
Accordingly, service connection for PTSD is not warranted.

Because the record does not contain a current diagnosis of 
PTSD, the preponderance of the evidence is against the 
veteran's claim for service connection.  As such, the benefit 
of the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

The veteran claimed entitlement to service connection for 
right ear hearing loss in April 2005.  The February 2006 
rating decision adjudicated the issue on the merits.  While 
indicating that they were reopening the veteran's claim, the 
RO denied service connection, concluding that since the 
veteran's right ear hearing acuity was normal at service 
separation, he did not have right ear hearing loss disability 
for VA purposes.  

Initially, the Board notes that in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that in new and material 
evidence cases, the claimant must be notified of the elements 
of service connection on which the claim was previously 
denied, and be given notice that she must submit evidence 
specifically relating to such elements.  In this case, the 
veteran's April 2005 claim for service connection for right 
ear hearing loss was never adjudicated on the basis of 
submission of new and material evidence.  Because there is no 
evidence that other notice was provided such that a lack of 
notice under Kent would constitute harmless error, proper 
Kent notice must be provided before appellate adjudication 
may proceed.  

Additionally, the RO requested all treatment records 
generated from the veteran's medical treatment and care at 
the Nebraska Department of Corrections penitentiary where the 
veteran is currently incarcerated.  That facility's medical 
faculty's response, dated in January 2006, provided only a 
summary of his diagnoses and medications, but indicated that 
while the veteran's treatment records were voluminous ("over 
5 inches thick") they might be available upon request.  
Because those diagnoses noted in the January 2006 letter 
included osteoarthritis, appellate adjudication cannot 
proceed without the benefit of the veteran's medical records 
being associated with the claims file and therefore available 
for review.  Thus, they must be obtained.

Moreover, the Board notes that the RO's conclusion that since 
the veteran's right ear hearing was normal at service 
separation, that service connection was not warranted.  This 
conclusion fails to consider that service connection for 
bilateral hearing loss can still be established if medical 
evidence shows that a current impaired hearing disability is 
actually due to incidents during service.  Hensley v. Brown, 
5 Vet. App. 155 (1993).  Moreover, there is evidence that the 
veteran sustained left ear hearing loss, for which service 
connection is currently in effect, in service; thus, it 
appears likely that the veteran was subject to some level of 
acoustic trauma in service.  Finally, the veteran was 
originally scheduled for a VA audiological examination in 
July 2005 and September 2005, but those examinations were 
cancelled due to the veteran's incarceration.  If upon 
adjudication on the basis of the submission of new and 
material evidence, the claim is reopened, the RO must make 
reasonable efforts to accommodate the veteran with respect to 
his current incarceration, should he not be released as 
expected in August 2008.  See Bolton v. Brown, 8 Vet. App. 
185 (1995); see also VA ADJUDICATION MANUAL M21-1MR, Part VI, 
Chapter I, Subchapter I, 1.02.

At the time of the April 2005 claim discussed above, the 
veteran also claimed entitlement to a right knee disorder and 
a left knee disorder.  Again, the veteran was originally 
scheduled for a VA joints examination in July 2005 and 
September 2005, but those examinations were cancelled due to 
the veteran's incarceration.  In this case, the veteran's 
service medical records indicate that he was treated for 
disorders of both his right knee and his left knee in 
service.  Moreover, the evidence of record includes an April 
2005 statement from the Nebraska Department of Corrections 
medical faculty, indicating that the veteran should be 
permanently assigned to a lower-level bunk so that he did not 
have to use stairs, as well as a January 2006 letter 
indicating that the veteran had a current diagnosis of 
osteoarthritis.  The "low" threshold that must be met prior 
to a medical opinion being sought to determine a medical 
nexus is clearly satisfied here.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Again, the RO must make reasonable 
efforts to accommodate the veteran with respect to his 
current incarceration, should he not be released as expected 
in August 2008.  See Bolton v. Brown, 8 Vet. App. 185 (1995); 
see also VA ADJUDICATION MANUAL M21-1MR, Part VI, Chapter I, 
Subchapter I, 1.02.

Accordingly, the issues of whether new and material evidence 
has been submitted to reopen the issue of entitlement to 
service connection for right ear hearing loss, entitlement to 
service connection for a right knee disorder, and service 
connection for a left knee disorder, are remanded for the 
following actions:

1.  The RO must provide notice to the 
veteran of what information or evidence is 
needed in order to substantiate his claim 
on appeal, and it must assist the veteran 
by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
This notice must also comply with the 
requirements contained in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) and 38 
C.F.R. § 3.156(a) with regard to the 
veteran's claim to reopen the issue of 
entitlement to service connection for 
right ear hearing loss.

2.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  Specifically, once 
authorization has been obtained from the 
veteran, the RO must request, obtain, and 
associate with the claims file all 
treatment records at the Nebraska 
Department of Corrections penitentiary 
where the veteran is currently 
incarcerated; the January 2006 letter from 
this facility indicated that the veteran's 
treatment records were voluminous but 
would be available upon request.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claims.  The 
veteran must then be given an opportunity 
to respond.

3.  The veteran must be afforded a VA 
orthopedic examination to determine the 
etiology of any right and/or left knee 
disorder found.  The claims file and a 
copy of this Remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests, including radiographic 
studies, deemed necessary for an accurate 
assessment must be conducted.  The 
examiner must record all pertinent medical 
complaints, symptoms, and clinical 
findings, and must review the results of 
any testing prior to completion of the 
report.  Following a review of the service 
and postservice medical records, the VA 
examiner must state whether any right 
and/or left knee disorder is related to 
the veteran's military service.  A 
complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resorting to speculation, it must 
be so stated.  The report prepared must be 
typed.

If, and only if, the veteran's claim with 
respect to the issue of entitlement to 
service connection for right ear hearing 
loss is reopened, the RO must schedule the 
veteran for an audiological examination, 
with a VA examiner of appropriate 
expertise, to determine the current nature 
and etiology of any hearing loss found.  
The claims folder and a copy of this 
Remand must be made available to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Specifically, the findings 
of puretone decibel loss at 500, 1000, 
2000, 3000, and 4000 Hertz, must be 
numerically reported, and speech 
recognition percentage results derived 
using the Maryland CNC word list.  
Following a review of the service and 
postservice medical records, the examiner 
must state whether any hearing loss shown 
is related to his military service or a 
service-connected disability.  Information 
contained in the veteran's service 
personnel records, including his military 
occupational specialty, the objective 
medical findings in the service medical 
records, the previous VA audiological 
evaluations currently of record, the 
veteran's history of any inservice and 
postservice noise exposure, and any other 
pertinent clinical findings of record, 
must be taken into account.  If an opinion 
cannot be provided without resorting to 
speculation, the examiner must so state.  
A complete rationale must be provided for 
any opinion expressed.  The report 
prepared must be typed.  

With respect to all three claims being 
remanded, the Board notes that the record 
reflects that the veteran is currently 
incarcerated, but is due to be released 
from incarceration in August 2008.  Should 
the veteran not be released within this 
time frame, the RO must make reasonable 
efforts to accommodate the veteran with 
respect to his current incarceration when 
scheduling any examination.  See Bolton v. 
Brown, 8 Vet. App. 185 (1995); see also VA 
ADJUDICATION MANUAL M21-1MR, Part VI, 
Chapter I, Subchapter I, 1.02.

4.  Notwithstanding the consideration 
necessary for circumstances of 
incarceration discussed above, for all VA 
examinations ultimately scheduled, the RO 
must notify the veteran that it is his 
responsibility to report for any scheduled 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, all of the issues 
remanded by this decision must be 
readjudicated.  If any benefit sought on 
appeal remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.







No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


